Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over van der Made et al. (U.S. 2017/0229117, hereinafter “van der Made”) in view of Khellah et al. (U.S. 2019/0115011, hereinafter “Khellah”), and further in view of Sullivan et al. (U.S. 2013/0018833, hereinafter “Sullivan”).
Regarding Claim 1, van der Made teaches an integrated circuit for signal detection in an offline state (fig. 2; ¶ [0024]), comprising:

a co-processor including an artificial neural network that is configured to identify one or more target signals among one or more signals received from the host processor (fig. 2, spiking neuron adaptive processor 208; ¶ [0027] – [0028]—the spiking neural networks identify target signals in the received audio stream); and
a communications interface between the host processor and the co-processor configured to transmit information therebetween (¶ [0028]—commands sent between the neuromorphic co-processor and the host processor indicate a communication interface).
van der Made does not specifically teach:
wherein the one or more target signals may be detected by way of a set of weights,
wherein the set of weights are updateable remotely via a cloud or manually by a user.
However, Khellah teaches:
wherein one or more target signals may be detected by way of a set of weights (fig. 1; ¶ [0022] and [0062] - [0064]—weights are applied at the neurons to detect target signals).
These claimed elements were known in van der Made and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weights and updating of Khellah with the integrated circuit and target signals of van der Made to yield the predictable result of wherein the one or more target signals may be detected by way of a set of weights. One would be motivated to make this combination for the purpose of facilitating training of the neural network to detect keywords, as described by Khellah, ¶ [0016].

However, Sullivan teaches wherein a set of weights are updated based on a feedback received from a user or manually by the user (fig. 6; ¶ [0040], [0048], and [0085] – [0090]—users provide feedback regarding the outputs of a neural network, and the weights of the neural network are adjusted based on the feedback).
All of the claimed elements were known in van der Made/Khellah and Sullivan and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the adjusting weights based on feedback from a user of Sullivan with the neural network and weights of van der Made/Khellah to yield the predictable result of wherein the set of weights are updated based on a feedback received from a user or manually by the user. One would be motivated to make this combination for the purpose of improving the usefulness and accuracy of the results by adjusting the neural network to a user’s corrections and preferences.
Regarding Claim 2, van der Made/Khellah/Sullivan teaches the signal stream is comprised of signals received by way of any of sensors comprised of any of infrared sensors, pressure sensors, temperature sensors, proximity sensors, motion sensors, fingerprint scanners, photo eye sensors, wireless signal antennae (van der Made, ¶ [0020] and [0025]—the sensor may be an image sensor or camera).
Regarding Claim 3, van der Made/Khellah/Sullivan teaches the signal stream is comprised of any of speech or non-verbal acoustic signals received by way of a microphone, and images types or classes received by a smart camera (van der Made, ¶ [0025] – [0027]—the signal stream may come from a microphone).
Regarding Claim 4, van der Made/Khellah/Sullivan teaches the one or more target signals are comprised of any of spoken keywords, specific sounds, desired image types or classes, and signal patterns among sensor data (van der Made, ¶ [0023]).
Regarding Claim 5, van der Made/Khellah/Sullivan teaches the set of weights are stored in a memory storage that is accessible to the integrated circuit (Khellah, fig. 1; ¶ [0031] and [0064]—weights are associated with neurons, indicating that the set of weights are stored in memory storage that is accessible to the neurons in an integrated circuit).
Regarding Claim 6, van der Made/Khellah/Sullivan teaches wherein the set of weights comprises a programmed file that is formed by way of training an external software model of the artificial neural network to recognize the one or more target signals (Khellah, ¶ [0061] and [0073]—training may be performed by an external computer and transmitted to the integrated circuit over a network).
Regarding Claim 7, van der Made/Khellah/Sullivan teaches the offline state is comprised of an absence of connectivity between the integrated circuit and an external communications network, such as the Internet, the cloud (Khellah, ¶ [0061]—training may be performed offline and weights are transmitted to the integrated circuit, indicating that the integrated circuit processes input using the weights in an absence of connectivity to an external network by using the stored weights).
Regarding Claim 21, van der Made teaches a system for signal detection in an offline state (¶ [0024]), comprising a host processor on a first integrated circuit configured to receive a signal stream (fig. 2, Microprocessor 204; ¶ [0026]);
a neuromorphic co-processor on a second integrated circuit including an artificial neural network that is configured to identify one or more target signals among one or more signals received from the host processor (fig. 2, spiking neuron adaptive processor 208; ¶ [0027] – [0028]—the spiking neural networks identify target signals in the received audio stream); and
a communications interface between the host processor and the co-processor configured to transmit information therebetween (¶ [0028]—commands sent between the neuromorphic co-processor and the host processor indicate a communication interface).
van der Made does not specifically teach wherein the one or more target signals may be identified by way of a set of weights, wherein the set of weights are updateable remotely via a cloud or manually by a user. However, Khellah teaches wherein the one or more target signals may be identified by way of a set of weights (fig. 1; ¶ [0022] and [0062] - [0064]—weights are applied at the neurons to detect target signals).
All of the claimed elements were known in van der Made and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weights and updating remotely of Khellah with the system and target signals of van der Made to yield the predictable result of wherein the one or more target signals may be detected by way of a set of weights. One would be motivated to make this combination for the purpose of facilitating training of the neural network to detect keywords, as described by Khellah, ¶ [0016].

However, Sullivan teaches wherein a set of weights are updated based on a feedback received from a user or manually by the user (fig. 6; ¶ [0040], [0048], and [0085] – [0090]—users provide feedback regarding the outputs of a neural network, and the weights of the neural network are adjusted based on the feedback).
All of the claimed elements were known in van der Made/Khellah and Sullivan and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the adjusting weights based on feedback from a user of Sullivan with the neural network and weights of van der Made/Khellah to yield the predictable result of wherein the set of weights are updated based on a feedback received from a user or manually by the user. One would be motivated to make this combination for the purpose of improving the usefulness and accuracy of the results by adjusting the neural network to a user’s corrections and preferences.

Claims 8-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (U.S. 2016/0379629, hereinafter “Hofer”) in view of Parada San Martin et al. (U.S. 2015/0127594, hereinafter “Parada”), and further in view of Sullivan.
Regarding Claim 8, Hofer teaches a method for generating a weight file that causes an integrated circuit to detect desired user-specified signals (¶ [0020], [0024], and [0026]), comprising:
listing desired target signals that may be detected by a signal detector (¶ [0020]—word lists are desired target signals);
retrieving one or more signal databases that are comprised of standard target signals that may be detected by the signal detector (¶ [0024]—the static or pre-built vocabulary is a database of standard target signals);
combining the desired target signals and the one or more signal databases to build a modified database (¶ [0024] and [0037]); and
using the modified database to recognize the target signals and the standard signals (¶ [0027]).
Hofer teaches training the neural network implementation (¶ [0001]), but does not explicitly teach:
using the modified database to train a neural network implementation to recognize the target signals and the standard signals;
producing a set of weights by way of training the neural network implementation; and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit,
wherein the set of weights are updated based on a feedback received from a user or manually by the user.
However, Parada teaches:

producing a set of weights by way of training the neural network implementation (¶ [0003] – [0004] and [0034]); and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit (¶ [0003] – [0004] and [0034]—the weights are clearly stored for use by the neural network; ¶ [0109] describes storing data in files).
These claimed elements were known in Hofer and Parada and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the training a neural network of Parada with the neural network and weights of Hofer to yield the predictable result of using the modified database to train a neural network implementation to recognize the target signals and the standard signals; producing a set of weights by way of training the neural network implementation; and translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit. One would be motivated to make this combination for the purpose of enabling the neural network to recognize new desired target signals through the process of training.
Hofer/Parada does not specifically teach wherein the set of weights are updated based on a feedback received from a user or manually by the user. However, Sullivan teaches wherein a set of weights are updated based on a feedback received from a user or manually by the user (fig. 6; ¶ [0040], [0048], and [0085] – [0090]—users provide feedback regarding the outputs of a neural network, and the weights of the neural network are adjusted based on the feedback).

Regarding Claim 10, Hofer/Parada/Sullivan teaches listing comprises entering the target signals into a cloud-based application that is configured to generate the weight file (Hofer, ¶ [0080], [0094], [0098], and [0101]—many types of graphical and wireless interfaces may be used, including internet devices, which use cloud-based applications).
Regarding Claim 11, Hofer/Parada/Sullivan teaches listing comprises entering the target signals into a stand-alone software that is configured to generate the weight file (Hofer, ¶ [0072]—programs may be provided on any form of media, including stand-alone software).
Regarding Claim 12, Hofer/Parada/Sullivan teaches the target signals are comprised of signal patterns within input signals received by way of one or more sensors comprised of any of infrared sensors, pressure sensors, temperature sensors, proximity sensors, motion sensors, fingerprint scanners, photo eye sensors, wireless signal antennae (Hofer, ¶ [0077]).
Regarding Claim 16, Hofer/Parada/Sullivan teaches the neural network implementation is a software model of a neural network that is implemented in the integrated circuit comprising the signal detector (Parada, fig. 1; ¶ [0003], [0021], [0034], and [0107]).
Regarding Claim 17, Hofer/Parada/Sullivan teaches the weight file may be provided to an end-user upon purchasing a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device).
Regarding Claim 18, Hofer/Parada/Khellah teaches the weight file may be programmed into one or more chips that may be purchased by an end-user for use in a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device, which inherently includes chips in the device that are purchased by the user).
Regarding Claim 19, Hofer/Parada/Sullivan teaches upon an end-user installing the weight file the mobile device, the signal detector may detect the target signals by way of the set of weights (Hofer, ¶ [0026] – [0027]).
Regarding Claim 20, Hofer/Parada/Sullivan teaches a signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud, and the like (Khellah, ¶ [0061]—training may be performed offline and weights are transmitted to the integrated circuit, indicating that the integrated circuit processes input using the weights in an absence of connectivity to an external network by using the stored weights).

Claims 13-14 are is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Sullivan, as applied to claim 8, above, and further in view of van der Made.
Regarding Claim 13, Hofer/Parada/Sullivan does not specifically teach the target signals may be any type of signal that an end-user wants to detect. However, van der Made teaches the target signals may be any type of signal that an end-user wants to detect¶ [0020] and [0025]—the signals may be audio, images, video, or other types from a variety of sensors).
All of the claimed elements were known in Hofer/Parada/Sullivan and van der Made and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the types of signals and sensors of van der Made with target signals of Hofer/Parada/Sullivan to yield the predictable result of the target signals may be any type of signal that an end-user wants to detect. One would be motivated to make this combination for the purpose of expanding the functionality of the device by enabling the use of other sensors on the device to detect target signals.
Regarding Claim 14, Hofer/Parada/Sullivan /van der Made teaches the target signals may be spoken keywords, non- verbal acoustic signals such as specific sounds, image types or classes to be detected by a smart camera (Hofer, ¶ [0029] and [0052]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Sullivan, as applied to claim 8, above, and further in view of Ramos et al. (U.S. 2019/0244113, hereinafter “Ramos”).
Regarding Claim 15, Hofer/Parada/Sullivan does not specifically teach wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. However, Ramos teaches labeling target signals with corresponding labels and labeling all other signals by way of a generic label (¶ [0028] – [0029]—
All of the claimed elements were known in Hofer/Parada/Sullivan and Ramos and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the labels of Ramos with target signals of Hofer/Parada/Sullivan to yield the predictable result of wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. One would be motivated to make this combination for the purpose of improving the efficiency of labeling and classification of target signals (Ramos, ¶ [0002]).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the previously cited art does not teach the new limitation added to independent claims 1, 8, and 21, new prior art reference Sullivan teaches this limitation, as detailed above. Note also the following prior art that teaches some or all of this limitation:
Gansner (U.S. Patent 8,447,713) teaches a neural network and method in which an administrator can indicate that the neural network needs to be modified, and can manually update weights, nodes, edges, and other parts of the neural network
Kudritskiy (U.S. 2013/0254138) teaches a system that has a graphical user interface that enables a user to modify neural network weights, connections, and other parameters in real time
Kwatra et al. (U.S. 2019/0243890) teaches a system that adjusts a neural network in response to user feedback about its predictions
Sage et al. (U.S. 2019/0163750) teaches a system that adjusts neural network weights in response to user feedback about the neural network’s predictions
Sawada et al. (U.S. 2016/0224892) teaches a transfer learning apparatus in which a user provides a correct label as feedback and the system adjusts/updates neural network weights using a supervised learning process

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL SCHNEE/Primary Examiner, Art Unit 2129